Title: From James Madison to John G. Jackson, 12 April 1811
From: Madison, James
To: Jackson, John G.


Dear SirWashington Apl. 12. 1811
I recd. at the same time your two letters of the 1st. & 5th. It was found that the appt. of a Judge to succeed Mr. Nelson, had taken place a week or two before. Your name had been brought into view under high auspices, but it does not appear that your willingness to accept the office (or the sufficiency perhaps of your health) was counted on. You say nothing on the subject of Merinoes; which was taken up in my late letter answering yours expressing a wish to acquire some of that breed of sheep. I can add nothing to the information therein submitted to you. You will see that very late accts. have been recd. from Europe, particularly England. I inclose papers containing all the particulars which have appeared in reference to our Affairs. The proper comments will occur to your own judgment. Accept my congratulations on the event which adds to your domestic happiness, with assurances of my esteem & friendship.
James Madison
